 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    AARON LAMONT STRIBLING,                           No. 2:18-cv-0870-KJM-EFB P
12                       Plaintiff,
13           v.                                         ORDER GRANTING IFP AND DISMISSING
                                                        COMPLAINT WITH LEAVE TO AMEND
14    BRITTON,                                          PURSUANT TO 28 U.S.C. § 1915A
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. He has filed an application for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. ECF No. 4.

20                                Application to Proceed In Forma Pauperis

21          Plaintiff’s application makes the showing required by 28 U.S.C. § 1915(a)(1) and (2).

22   Accordingly, by separate order, the court directs the agency having custody of plaintiff to collect

23   and forward the appropriate monthly payments for the filing fee as set forth in 28 U.S.C.

24   § 1915(b)(1) and (2).

25                                          Screening Standards

26          Federal courts must engage in a preliminary screening of cases in which prisoners seek

27   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

28   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion
                                                       1
 1   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
 2   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 3   relief.” Id. § 1915A(b).
 4          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 5   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 6   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 7   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 8   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 9   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
10   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
11   U.S. 662, 679 (2009).
12          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
13   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
14   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
15   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
16   678.
17          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
18   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
19   content that allows the court to draw the reasonable inference that the defendant is liable for the
20   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
21   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
22   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
23   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
24                                              Screening Order
25          Plaintiff alleges that defendant Britton failed to send out plaintiff’s legal mail on three
26   occasions: March 10, 2016; March 20, 2016, and April 10, 2016. ECF No. 1 at 4. He claims to
27   know that Britton failed to send out his mail because she “signed her signature that she did,” yet a
28   “mail print out” shows that the mail was not sent. Id., Exs. A, B & C. Plaintiff claims that one of
                                                         2
 1   the pieces of mail was a complaint for the “Stockton Superior Court,” and that Britton’s failure to
 2   mail it caused him to lose “potentially millions of dollars [had he been] the prevailing party.” Id.
 3           Plaintiff’s allegations are too speculative and vague to survive screening. Britton’s
 4   signature, as shown on the complaint’s exhibits on which plaintiff relies, shows only that Britton
 5   received plaintiff’s requests for a “receipt of filing.” Id., Exs. A, B & C. The signature does not
 6   indicate that Britton bore any responsibility for actually depositing plaintiff’s documents in the
 7   mail. Id. Thus, plaintiff’s claim against Britton appears to be entirely speculative. Further, if
 8   plaintiff wishes to assert a First Amendment claim based on denial of access to the courts, he
 9   must plead specific facts showing that Britton actually injured his litigation efforts, in that the she
10   hindered his efforts to bring, or caused him to lose, an actionable claim challenging his criminal
11   sentence or conditions of confinement. See Lewis v. Casey, 518 U.S. 343, 351 (1996);
12   Christopher v. Harbury, 536 U.S. 403, 412-15 (2002). For these reasons, the complaint must be
13   dismissed with leave to amend.
14                                              Leave to Amend
15           Plaintiff will be granted leave to file an amended complaint, if he can allege a cognizable
16   legal theory against a proper defendant and sufficient facts in support of that cognizable legal
17   theory. Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (district courts must
18   afford pro se litigants an opportunity to amend to correct any deficiency in their complaints).
19   Should plaintiff choose to file an amended complaint, the amended complaint shall clearly set
20   forth the claims and allegations against each defendant.
21           Any amended complaint must not exceed the scope of this order and may not add new,
22   unrelated claims. Further, any amended complaint must cure the deficiencies identified above
23   and also adhere to the following requirements:
24           Any amended complaint must identify as a defendant only persons who personally
25   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
26   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
27   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
28   /////
                                                         3
 1   legally required to do that causes the alleged deprivation). It must also contain a caption
 2   including the names of all defendants. Fed. R. Civ. P. 10(a).
 3             Any amended complaint must be written or typed so that it so that it is complete in itself
 4   without reference to any earlier filed complaint. L.R. 220. This is because an amended
 5   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 6   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 7   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 8   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 9   1967)).
10             Finally, the court cautions plaintiff that failure to comply with the Federal Rules of Civil
11   Procedure, this court’s Local Rules, or any court order may result in this action being dismissed.
12   See Local Rule 110.
13                                                  Conclusion
14             Accordingly, IT IS HEREBY ORDERED that:
15               1. Plaintiff’s request to proceed in forma pauperis (ECF No. 4) is granted.
16               2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected
17                   in accordance with the notice to the California Department of Corrections and
18                   Rehabilitation filed concurrently herewith.
19               3. The complaint is dismissed with leave to amend within 30 days from the date of
20                   service of this order.
21               4. Failure to file an amended complaint that complies with this order may result in the
22                   dismissal of this action for the reasons stated herein.
23   DATED: February 11, 2020.
24

25

26

27

28
                                                          4
